Citation Nr: 0509842	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for ulnar nerve damage, 
residual of a gunshot wound of the right forearm, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel 






INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran's claim was previously before the Board, and in a 
March 2004 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDING OF FACT

Ulnar nerve damage, residual of a gunshot wound of the right 
forearm, is shown to be severe with symptoms of atrophy in 
the lumbrical muscles, a decreased ability to spread all 
fingers of the right hand, and diminished pronation and 
supination of the right forearm and wrist.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent disability rating for 
ulnar nerve damage, residual of a gunshot wound of the right 
forearm, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.57, 
4.59, 4.124a, Diagnostic Code 8516 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2002 statement of the case and 
supplemental statements of the case issued in December 2002 
and December 2004, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a March 2004 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, and the 
veteran was provided with VA examinations in May 2001 and 
November 2002. 

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO) 
decision on a claim for VA benefits.  In this case, the June 
2001 RO decision was made after November 9, 2000, the date 
the VCAA was enacted and the veteran did not receive VCAA 
notice until March 2004.  However, the Board notes that the 
veteran received VCAA content-complying notice and proper 
subsequent VA process as required by the Court.  Pelegrini at 
22, 23.  VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), and Quartuccio, supra, 
that informs the veteran of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, that the veteran is to provide, and 
that the veteran provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, supra 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)).  The 
Board finds that the veteran received such notice in March 
2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2004 was not 
given prior to the June 2001 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
December 2004 supplemental statement of the case provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint that may be rated on limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 (2004) and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2004).  

The veteran is currently assigned a 30 percent disability 
rating for ulnar nerve damage, residual of a gunshot wound to 
the right forearm under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2004).  He contends that his right 
ulnar nerve injury is more disabling than currently evaluated 
and he has appealed for an increased rating.  

Under the provisions of Diagnostic Code 8516, the schedular 
criteria contemplate a 30 percent disability rating for 
moderate, incomplete paralysis of the major ulnar nerve.  A 
40 percent disability rating is assigned for severe, 
incomplete paralysis of the major ulnar nerve.  The term 
"incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2004).

Complete paralysis of the ulnar nerve warrants a 60 percent 
disability rating when there is "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of right and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  Id.

Service medical records show that in July 1968, the veteran 
sustained a gunshot wound, through and through, to the right 
arm with no artery involvement.  It was noted that he had a 
contusion of the ulnar nerve.  A treatment report also noted 
that the wound was debrided on the day of the injury and the 
ulnar nerve was reportedly intact.  Subsequent to wound 
closure, the veteran developed an infection and the wound was 
reopened.  At that time, the veteran incurred hypesthesia in 
the ulnar distribution and subsequently, full ulnar palsy.  A 
February 1969 examination showed that the veteran had a 
healed wound on the ulnar aspect of the forearm and the 
medial aspect of the arm above the medial condyle.  There was 
hypesthesia of the ulnar distribution, hypothenar wasting 
prominent, and all ulnar motor and intrinsic function was 
impaired except that the veteran was able to adduct his 
thumb.  There was also moderate interosseous muscle wasting, 
though the medial sensory distribution was within normal 
limits.  Thumb abduction and opposition was normal.  The 
veteran was noted to have weak grip strength with pronation 
and supination with the elbow in extension.  There was a 
Tinel's sign noted at the mid-forearm.  

At his November 1970 VA examination, the veteran reported 
weakness with right hand grip, as well as impaired sensation 
in the skin of the ulnar side of the palm and of the little 
finger and adjacent ring finger.  He also asserted that he 
had some difficulty in performing intricate movements of the 
fingers, and would drop objects for no apparent reason.  An 
examination of the right forearm revealed a well-healed scar 
in the middle portion of the forearm.  An examination of the 
right hand revealed that flexion of all fingers could be 
performed throughout their full extent.  Slight grip weakness 
was observed when compared to the left.  There was impairment 
in the lateral motions of the fingers supplied by the 
interossei muscles and only slight atrophy of the muscles of 
the hypothenar area.  A neurological examination showed 
normal reflexes without no sensory or motor deficits, except 
as appeared in the right hand.  Some slight atrophy of the 
hypothenar eminence muscles was seen and there was impaired 
movement of the fingers supplied by the interossei muscles, 
as well as impaired sensation to discrimination between sharp 
and dull sensation to pin prick over the little finger and 
adjacent side of the ring finger.  This impaired sensation 
was also present on the ulnar side of the palm of the hand.  
Touch sensation was preserved.  

The May 2001 VA examination report for muscle disorders noted 
that the veteran was right-handed.  At that time, he reported 
that his right arm symptoms had worsened in the prior 2 
years.  He complained of increased pain, soreness, 
fatigability, and stiffness in his right arm in the morning.  
He also reported troubles with fine dexterity.  It was noted 
that he had excellent strength and no weakness in the right 
arm.  On examination, there was no tenderness or soreness on 
palpation.  The right forearm wounds were not ulcerated or 
fixed and there was no evidence of any muscle damage.  The 
veteran exhibited excellent strength in the right elbow and 
arm, as well as excellent full range of motion in the right 
wrist and elbow.  He was diagnosed with residuals of a 
gunshot wound to the right forearm and elbow.  An X-ray 
showed minimal degenerative arthritic changes of the right 
wrist.  

At his May 2001 VA neurological examination, the veteran 
complained that he was unable to feel his right upper limb 
from his shoulder down to his hand when he first got up in 
the morning.  He also reported having muscle spasms in his 
hand.  On examination, cranial nerve examination was 
unremarkable with no Horner syndrome.  Motor examination of 
the upper limbs showed some muscle wasting of the forearm 
muscles on the ulnar side with no clear muscle wasting in the 
hand.  There was minor weakness of intrinsic muscles in the 
right hand supplied by the ulnar nerve and the veteran had 
difficulties with ulnar flexion at his wrist and supination 
(partly due to pain).  Sensory examination showed loss of 
sensation in an ulnar distribution from little and adjacent 
half ring finger up to level of elbow.  His pulses were 
intact and reflexes were symmetrically present.  The examiner 
opined that since the veteran's last rating, his disability 
had worsened, mainly due to repetitive use at his job in a 
kitchen.  He also indicated that there may be some 
progression of weakness in right upper extremity.  

At his November 2002 VA examination, the veteran complained 
of constant pain and increased stiffness in his right arm.  
He also indicated that his right hand had decreased agility 
and dexterity.  Following an examination, the examiner 
diagnosed the veteran with post-traumatic ulnar nerve 
neuropathy of the right forearm manifesting itself in atrophy 
of lumbrical muscles of the right fourth and fifth metatarsal 
region of the web space of the right hand with decreased 
ability to spread fingers; decreased pronation and supination 
of the right wrist and forearm; and diminished pin and light 
touch sensation to the little, right, and ulnar long fingers 
of the right hand.  No evidence of muscle injuries was 
observed and an X-ray showed no acute fracture or dislocation 
of the right forearm, though there appeared to be an ulnar 
minus variant.  Distally, there was mild irregularity of the 
distal ulna which was probably due to some degenerative or 
cystic changes.  

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's ulnar nerve damage, residual of a 
gunshot wound to the right forearm is more severe than 
currently evaluated.  The Board notes that a 40 percent 
disability rating is warranted under Diagnostic Code 8516 for 
severe, incomplete paralysis of the major ulnar nerve.  The 
veteran's November 2002 VA examination report indicated that 
the veteran's disability exhibited atrophy of lumbrical 
muscles of the right fourth and fifth metatarsal region of 
the web space of the right hand.  In addition, he had a 
decreased ability to spread his fingers, as well as decreased 
pronation and supination of the right wrist and forearm.  He 
also exhibited diminished pin and light touch sensation to 
the little, right, and ulnar long fingers of the right hand.  
The Board finds that such symptoms are severe. 

The Board finds that, overall, the current symptomatology is 
consistent with a 40 percent evaluation under Diagnostic Code 
8516.  The Board finds that a rating in excess of 40 percent 
is not warranted.  While the criteria for a 60 percent 
disability rating includes an inability to spread the fingers 
and weakened flexion of the wrist, there is no objective 
medical evidence of "complete" paralysis of the major ulnar 
nerve, "griffin claw" deformity due to flexor contraction 
of ring and little fingers, very marked atrophy in dorsal 
interspace and thenar and hypothenar eminences, as required 
by 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004).  

While the Board has also considered other potentially 
applicable diagnostic codes, the Board finds that given the 
facts of this case, no other relevant diagnostic code would 
provide a rating for the disability at issue in excess of 
that currently assigned in this decision.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5213 (2004); 38 C.F.R. § 4.73, 
Diagnostic Codes 5307, 5308 (2004).

The Board thus finds that the benefit of the doubt has been 
resolved in the veteran's favor such that a 40 percent 
disability rating is warranted for ulnar nerve damage, 
residual of a gunshot wound to the right forearm.  


ORDER

A 40 percent rating evaluation for ulnar nerve damage, 
residual of a gunshot wound to the right forearm is granted, 
subject to the provisions governing the award of monetary 
benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


